Case 1:16-cv-00853-MSG Document 490 Filed 04/15/20 Page 1 of 2 PageID #: 7060




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                            ______________________

                                AMGEN INC.,
                               Plaintiff-Appellant

                                       v.

              AMNEAL PHARMACEUTICALS LLC, AMNEAL
               PHARMACEUTICALS OF NEW YORK LLC,
                PIRAMAL HEALTHCARE UK LIMITED,
                        Defendants-Appellees

            ZYDUS PHARMACEUTICALS (USA) INC., CADILA
               HEALTHCARE LTD., DBA ZYDUS CADILA,
                     Defendants-Cross-Appellants
                       ______________________

                             2018-2414, 2019-1086
                            ______________________

                Appeals from the United States District Court for the
            District of Delaware in Nos. 1:16-cv-00853-MSG, 1:16-cv-
            00925-MSG, 1:17-cv-00183-MSG, 1:17-cv-00713-MSG,
            Judge Mitchell S. Goldberg.
                             ______________________

              ON PETITIONS FOR PANEL REHEARING AND
                        REHEARING EN BANC
                         ______________________
Case 1:16-cv-00853-MSG Document 490 Filed 04/15/20 Page 2 of 2 PageID #: 7061



           2                AMGEN INC. v. AMNEAL PHARMACEUTICALS LLC




                Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
               MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
                       HUGHES, and STOLL, Circuit Judges.
            PER CURIAM.
                                   ORDER
                Appellees Amneal Pharmaceuticals LLC and Amneal
            Pharmaceuticals of New York LLC filed a petition for panel
            rehearing. Appellant Amgen Inc. separately filed a com-
            bined petition for panel rehearing and rehearing en banc.
            Responses to Amgen Inc.’s petition were invited by the
            court and separately filed by Cross-Appellants Cadila
            Healthcare Ltd. and Zydus Pharmaceuticals (USA) Inc.
            and Appellee Piramal Healthcare UK Limited. The peti-
            tions were referred to the panel that heard the appeal, and
            thereafter the petition for rehearing en banc was referred
            to the circuit judges who are in regular active service.
                Upon consideration thereof,
                IT IS ORDERED THAT:
                The petitions for panel rehearing are denied.
                The petition for rehearing en banc is denied.
                The mandate of the court will issue on April 22, 2020.


                                              FOR THE COURT

                April 15, 2020                /s/ Peter R. Marksteiner
                    Date                      Peter R. Marksteiner
                                              Clerk of Court
